[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                U.S.
                        ________________________ ELEVENTH CIRCUIT
                                                               APR 28, 2011
                               No. 10-13989                     JOHN LEY
                           Non-Argument Calendar                  CLERK
                         ________________________

                          Agency No. A095-914-322


HERYANTO KUSNADI KWEE,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                               (April 28, 2011)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Heryanto Kusnadi Kwee, a native and citizen of Indonesia, petitions this
Court to review the denial of his application for asylum and withholding of

removal under the Immigration and Nationality Act. 8 U.S.C. §§ 1158(a),

1231(b)(3). The Board of Immigration Appeals agreed with the findings of the

immigration judge that Kwee’s application for asylum was untimely and that

Kwee had failed to prove that changed or extraordinary circumstances would

except him from the one-year deadline or that he was entitled to withholding of

removal. We dismiss in part and deny in part Kwee’s petition.

      We lack jurisdiction to review Kwee’s application for asylum. An

application for asylum must be “filed within 1 year after the date of the alien’s

arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). Although an untimely

application “may be considered ... if the alien demonstrates to the satisfaction of

the Attorney General either the existence of changed circumstances . . . or

extraordinary circumstances relating to the delay in filing an application,” id. §

1158(a)(2)(D), “[n]o court . . . ha[s] jurisdiction to review” that determination, id.

§ 1158(a)(3). Because section 1158(a)(3) “divests our Court of jurisdiction to

review a decision regarding whether an alien . . . established extraordinary

circumstances that would excuse his untimely filing,” Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1287 (11th Cir. 2003), we dismiss that part of Kwee’s petition

challenging the finding that his application for asylum was untimely.

                                           2
      Substantial evidence supports the decision to deny Kwee’s application for

withholding of removal. Kwee failed to prove that he suffered past persecution or

would likely face persecution in Indonesia on account of his Chinese heritage or

his Christian faith. Kwee testified that he was frightened when indigenous

Indonesians rioted and destroyed stores owned by Chinese residents in 1998, but

neither Kwee nor his family were harmed. See Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (“‘[P]ersecution’ is an ‘extreme concept,’

requiring ‘more than . . . intimidation.’”). Kwee argues that his testimony about

being beaten severely and robbed by fellow teenage students who referred to him

as “Chinese” supports an inference that he was mistreated on account of his race,

but his testimony equally supports the inference that Kwee was a victim of an

ordinary crime. See Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th Cir. 2004)

(“[E]ven if the evidence could support multiple conclusions, we must affirm the

agency’s decision unless there is no reasonable basis for that decision.”). Because

Kwee failed to prove that he suffered past persecution, the Board could rely

heavily on information in recent reports issued by the State Department about the

treatment of Christians and ethnic Chinese in Indonesia. See Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1354 (11th Cir. 2009). The reports stated that there

was a sizable minority of Christians in Indonesia who ordinarily were able to

                                         3
worship freely and that ethnic Chinese ordinarily were able to work and exercise

political freedom, particularly when they, like Kwee, shared Chinese and

Indonesian ancestry and assimilated easily into Indonesian culture.

      We DISMISS the petition for review of the denial of asylum and DENY the

petition for review of the denial of withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         4